     Case: 1:18-cv-03507 Document #: 22 Filed: 01/28/19 Page 1 of 1 PageID #:82

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Richarda Simmons
                               Plaintiff,
v.                                                    Case No.: 1:18−cv−03507
                                                      Honorable Gary Feinerman
Direct Energy, LP
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 28, 2019:


        MINUTE entry before the Honorable Gary Feinerman:The parties have filed a
stipulation of dismissal [21], the terms of which are set forth therein. The status hearing
set for 2/5/2019 [20] is stricken. Civil case closed.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
